[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON RESPONDENT'S ORAL MOTION TO DISMISS
The petitioner claims on numerous grounds that she is illegally confined because the respondent denied petitioner's application for supervised home release.
After petitioner presented her case, the respondent made an oral motion to dismiss petitioner's petition on the grounds that petitioner failed to prove any improper conduct on respondent's part in denying petitioner's supervised home release, that petitioner had no "liberty interest" to CT Page 2924 establish any constitutional claims and that section 18-100d
conferred upon the respondent liberal discretion in determining whether a sentenced person should be granted supervised home relief.
The Court finds:
1. At the hearing no evidence was offered which showed any discriminatory practice by the respondent in denying petitioner's application.
2. The petitioner does not have a constitutionally protected liberty interest relative to her application for supervised home release. Wheway v. Warden, 215 Conn. 418, 432
1990); Asherman v. Meachum, 213 Conn. 38, 45, 47, 49 (1989).
3. The respondent has full discretion to grant or deny supervised home release applications. Connecticut General statutes section 18-100(f); Wheway v. Warden, supra, p. 432.
For reasons stated, respondent's motion to dismiss is granted.
Vasington, J.